Opinión disidente emitida por el
Juez Presidente Señor Trías Monge.
San Juan, Puerto Rico, a 21 de septiembre de 1976
Se denunció al señor Ponce Avila ante el Tribunal de Distrito por el delito de acometimiento y agresión grave. Se fundó la denuncia en la alegación que el acusado, maestro de instrucción pública en Las Croabas, había agredido el 16 de noviembre de 1971 en el salón de clases a un alumno de nueve años de edad, Simón Spitz Mercado, golpeándole en la pierna (Determinación del Juez (T.E. pág. 87)) y tenien-do que enyesársele un dedo (T.E. pág. 9), según el niño, aunque no hay constancia de que sufriese fractura. La Sala de Fajardo del Tribunal de Distrito halló culpable al denun-ciado, condenándole a pagar una multa de doscientos cin-cuenta dólares o en su defecto un día de cárcel por cada dólar que dejara de pagar hasta un máximo de noventa días. El señor Ponce apeló ante el Tribunal Superior donde, tras la celebración de un juicio de novo, se redujo por el juez la calificación del delito a acometimiento y agresión simple, *217condenándose al acusado a pagar una multa de veinticinco dólares o un día de cárcel por cada dólar que dejase de satis-facer. De esta sentencia se apela ante nos, sosteniéndose que la prueba no establece los elementos esenciales del delito y que el juzgador demostró en verdad duda razonable en cuan-to a la culpabilidad del acusado.
No le asiste razón al apelante. Hay base suficiente en el récord para sostener la conclusión del juez, quien expresó claramente que “Después de desfilada esta prueba, al Tribunal no le cabe la menor duda de que este Señor acusado acometió y agredió al menor Simón Spitz Mercado.” (T.E. pág. 83.) El acusado niega haber castigado al menor cor-poralmente, pero hubo declaraciones, que a todas luces le merecieron crédito al juzgador, al efecto de que el maestro agredió varias veces al alumno con un palo al ordenarle que cesara de hablar y éste limitarse entonces a reducir la voz. (T.E. págs. 6, 26.) Tampoco demostró el juzgador duda razonable sobre la culpabilidad del apelante. Su análisis de la prueba lo llevó más bien a concluir que el delito de acometi-miento y agresión debía reducirse de grave a simple. (T.E. pág. 83.) Otras expresiones del juez no entrañan el signifi-cado que el apelante les atribuye.
Yale señalar también que el récord no revela prueba al-guna demostrativa de que no se cometió el delito por razón de mediar las circunstancias a que se alude en la See. 2 de la Ley de 10 de marzo de 1904, 33 L.P.R.A. see. 822(1), hoy derogada, pero vigente a la fecha de los hechos de este caso. Se dispone en ella:
“La violencia empleada contra una persona no constituirá acometimiento ni acometimiento y agresión en los siguientes casos:
1. Cuando se emplee en el ejercicio del derecho de una re-prensión o corrección moderada concedida por la ley al padre sobre el hijo, al tutor sobre el pupilo y al principal sobre el aprendiz; siempre que aquél esté autorizado para ello por el padre o tutor de éste.”
*218No se presentó en esta causa prueba alguna de que los padres del perjudicado habían autorizado al apelante a castigar corporalmente al niño. El tribunal, sin embargo, concluye que “Confiada al maestro la instrucción del hijo debe entenderse implícita la autorización del padre para que en caso necesa-rio se restrinja la conducta del alumno por medios físicos.” Discrepo de esta interpretación. Si fuera así, ¿por qué in-sertar en el estatuto el requisito de autorización por el padre o tutor? ¿Por qué se dispuso entonces en el Reglamento de Instrucción Pública, 18 R.&R.P.R. sec. 31-173, que “El De-partamento de Instrucción Pública no aprueba el uso de cas-tigos corporales en las escuelas públicas de Puerto Rico. Este método de castigo queda absolutamente prohibido por la pre-sente.”? La interpretación del tribunal anula estas disposi-ciones de ley. Anula también la decisión en Pueblo v. Cintrón, 53 D.P.R. 415 (1938).
Tampoco hallo base en la ley, la jurisprudencia o la doc-trina para requerir que se supedite el procedimiento criminal al administrativo o para resolver que la prueba no sos-tuvo los elementos del delito.
El problema de la disciplina de estudiantes por maestros ha estado sujeto a diversos enfoques. Véanse: Baker v. Owen, 395 F.Supp. 294 (M.D.N.C. 1975) confirmado en 423 U.S. 907 (1975); Ingraham v. Wright, 525 F.2d 909 (5th Cir. 1976); Gonyaw v. Gray, 361 F.Supp. 366 (D. Vt. 1973); Farrell v. Joel, 437 F.2d 160 (2d Cir. 1971); C. Silberman, Crisis in the Classroom, Random House, N.Y., 1970, pág. 91; V. Hawkins, The Negativism of Corporal Punishment, 49 The Clearing House 5 (1976), pág. 223 y ss.; C. Schumacher, Exit Corporal Punishment, 31 Educational Leadership 8 (1974), pág. 688; S. Francis y E. J. Hirshberger, Corporal Punishment in Schools: 1973, 30 Educational Leadership 7 (1973), pág. 591; J. Dewey, The School and Society, Univ. of Chicago Press, 1902, pág. 148. El Departamento de Instruc-ción Pública ha fijado la filosofía educativa sobre el particu*219lar. No nos toca establecer una filosofía distinta en ausencia constitucional o estatutaria.
Confirmaría la sentencia apelada.